DETAILED ACTION
This action is response to application number 16/716,267, amendment and remarks, and approval of terminal disclaimer, dated on 07/28/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 6-9, 11-13, 15-17 and 19-24 allowed.
Claims 5, 10, 14 and 18 cancelled. 
Allowable Subject Matter
Claims 1-4, 6-9, 11-13, 15-17 and 19-24 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of amendment and remarks and approval of terminal disclaimer, dated 07/28/2021 and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
The prior art of record, Kazmi in ¶144 discloses, “The reading of SI for the acquisition of CGI is carried out during measurement gaps which are autonomously created by the UE. The number of gaps and their size thus depends upon UE implementation as well as on other factors such as the radio conditions, type of SI to be read etc. The term autonomous means that the network does not know exactly when the gaps are created. The gaps are created at least in the downlink and in this case the UE cannot receive data. But autonomous gaps may also be created in the uplink 
The prior art of record, Chen in ¶43 discloses, “FIG. 9 is a flow chart of one embodiment of a method of UE autonomous search and measure for small cell in accordance with one novel aspect. In step 901, a user equipment (UE) receives measurement configuration from a base station in a mobile communication network. In step 902, the UE applies proximity determination on whether the UE enters vicinity of a preferred cell. In step 903, the UE performs measurements based on a measurement rate (i.e., search rate) configured via the measurement configuration. If the UE is in vicinity of the preferred cell, then the UE increases the measurement rate for the preferred cell. On the other hand, if the UE is not in vicinity of the preferred cell, then the UE decreases the measurement rate for the preferred cell”.
Kazmi in view of Chen does not disclose the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in the claim, in specific, wherein the first time period is determined based on a scaling factor used to scale measurement performance.
Thus, claims 1-4, 6-9, 11-13, 15-17 and 19-24 are found to be novel and unobvious over prior art of record. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                      8/5/2021